UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                          NOTICE OF APPEARANCE
                        vs.
                                                      Index No. 18-CR-123 (CBA)
 REGINALD SHABAZZ-MUHAMMAD,

 Defendant.


To: The clerk of court and all parties of record:

       I am admitted or otherwise authorized to practice in this Court and I appear in this case as

counsel for: REGINALD SHABAZZ-MUHAMMAD.

Dated: New York, New York
       January 15, 2019




                                                    Respectfully submitted,



                                                    /s/ Abraham Rubert-Schewel
                                                    Abraham Rubert-Schewel
                                                    Lord & Schewel PLLC
                                                    233 Broadway, Suite 2220
                                                    New York, NY 10279
                                                    W: 212-964-0280




Served via ECF on:
All Parties of Record
